DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

The application has pending claim(s) 1, 4, 6-14, 17, and 19-28 (withdrawn claims 9-13, 22-26, and 28 are withdrawn from further consideration).

Applicant’s arguments, see pages 10-11, filed 4/20/2022, with respect to claims 1, 4, 6-8, 14, 17, 19-21, and 27 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. B. Lance Jensen (Reg. No. 68,022) on 6/29/2022.
	The application has been amended as follows:
	For claim 27 on page 8 of Applicant’s Request for Continued Examination (RCE) dated 4/20/2022:
	1.  Please replace -- for correcting distortion -- at line 5 with “for correcting the wide-angle distortion”.

	For claims 9-13, 22-26, and 28 on pages 4-9 of Applicant’s Request for Continued Examination (RCE) dated 4/20/2022:
	1.  Please cancel each of claims 9-13, 22-26, and 28.












REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 6-8, 14, 17, 19-21, and 27 (now renumbered as 1-11, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: apply the distortion correcting process to an entire area of the acquired image, the distortion correcting process being for correcting the wide-angle distortion to non-wide-angle distortion associated with a non-wide-angle camera; and apply the distortion correcting process to a peripheral area of the acquired image and stop the distortion correcting process from being performed with other areas other than the peripheral area in the acquired image; adopt the second reference pattern to recognize one or more objects in the other areas; and adopt the first reference pattern to recognize an object in the peripheral area.
Independent claim 14 (now renumbered as claim 6, for issue) respectively recites the limitations of: apply the distortion correcting process to an entire area of the acquired image, the distortion correcting process being for correcting the wide-angle distortion to non-wide-angle distortion associated with a non-wide-angle camera; apply the distortion correcting process to only a peripheral area of the acquired image, the distortion correcting process is not applied to another area other than the peripheral area in the acquired image, identify an object in the other area based on the second reference pattern; and identify an object in the peripheral area based on the first reference pattern.
Independent claim 27 (now renumbered as claim 11, for issue) respectively recites the limitations of: applying a distortion correcting process to an entire area of the acquired image, the distortion correcting process being for correcting the wide-angle distortion caused due to imaging of the wide-angle camera; applying the distortion correcting process to only a peripheral area of the acquired image and not applying the distortion correcting process to another area other than the peripheral area of the acquired image, identifying an object in the peripheral area based on a first reference pattern, the first reference pattern being directed to correction of wide-angle camera distortion; and identifying an object in the other area based on a second reference pattern, the second reference pattern being directed to correction of non-wide angle camera distortion.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Ogata et al (US 2017/0140229 A1, as applied in previous Office Action) discloses distortion correction followed by pedestrian and vehicle pattern detection via pattern matching.  However, Ogata does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 30, 2022